1    TOMIO B. NARITA (SBN 156576)
     tnarita@snllp.com
2    R. TRAVIS CAMPBELL (SBN 271580)
     tcampbell@snllp.com
3    MARGARET T. CARDASIS (SBN 322167)
     mcardasis@snllp.com
4    SIMMONDS & NARITA LLP
     44 Montgomery Street, Suite 3010
5    San Francisco, CA 94104-4816
     Telephone: (415) 283-1000
6    Facsimile: (415) 352-2625
7    Attorneys for Defendant
     Comenity Bank
8

9

10
                         UNITED STATES DISTRICT COURT

11                      EASTERN DISTRICT OF CALIFORNIA
12
     LORI ANN GONZALEZ, individually CASE NO.: 1:19-CV-00348-AWI-EPG
13   and on behalf of others similarly situated,
                                                 STIPULATION AND REQUEST TO
14               Plaintiff,                      CONTINUE HEARING ON
                                                 PLAINTIFF’S MOTION TO
15               vs.                             REMAND and ORDER THEREON
16   COMENITY BANK,                           Current Hearing Date: May 6, 2019
17
                                              New Hearing Date: May 20, 2019
18
                 Defendants.

19                                            The Honorable Anthony W. Ishii
20

21

22

23

24

25

26

27

28


     GONZALEZ v. COMENITY BANK (CASE NO.: 1:19-CV-00348-AWI-EPG)
     STIPULATION AND REQUEST TO CONTINUE HEARING ON PLAINTIFF’S MOTION TO REMAND
1          Plaintiff LORI ANN GONZALEZ (“Plaintiff”) and Defendant COMENITY
2    BANK (“Defendant”), by and through their undersigned counsel, hereby stipulate
3    as follows:
4          1.      On March 14, 2019, Defendant removed the Complaint in this case to
5
     this Court. Doc. No. 1.
6
           2.      On March 25, 2019, the Court issued an Order deeming this case
7
     related to Lori Ann Gonzalez v. Comenity Capital Bank, Case No. 1:19-cv-00342-
8
     AWI-EPG (“Related Case”). Doc. No. 8.
9
           3.      On April 8, 2019, Plaintiff filed a Motion to Remand this case to state
10
     court. Doc. No. 11. That same day, Plaintiff filed a similar Motion to Remand in
11
     the Related Case. Plaintiff noticed both motions for hearing on May 6, 2019. The
12
     deadline to oppose both motions is April 22, 2019.
13
           4.      Defendant’s lead counsel, Tomio B. Narita, will be out of the office
14
     from April 12, 2019 to April 24, 2019 on a pre-planned trip to New York and then
15

16
     to London, and will therefore be unable to dedicate sufficient time to preparing

17
     Defendant’s Opposition to Plaintiff’s Motion under the current schedule.
18         5.      Given Mr. Narita’s schedule, Plaintiff’s counsel has agreed to
19   continue the hearing and corresponding briefing schedule on Plaintiff’s Motion to
20   Remand by two weeks. Accordingly, the parties have agreed that Defendant’s
21   Opposition will be due on May 6, 2019, Plaintiff’s reply will be due on May 13,
22   2019, and the hearing will be held on May 20, 2019.
23         6.      The parties have not previously requested a continuance of the Motion
24   to Remand hearing or briefing schedule.
25         Accordingly, pursuant to Local Rules 143, 144 and 230(f), Plaintiff and
26
     Defendant, by and through their undersigned counsel, hereby stipulate and jointly
27
     request that: 1) the hearing on Plaintiff’s Motion to Remand be continued from
28


     GONZALEZ v. COMENITY BANK (CASE NO.: 1:19-CV-00348-AWI-EPG)
     STIPULATION AND REQUEST TO CONTINUE HEARING ON PLAINTIFF’S MOTION TO REMAND
1    May 6, 2019 to May 20, 2019, 2) Defendant shall respond to the Motion on or
2    before May 6, 2019, and 3) Plaintiff shall file her reply on or before May 13, 2019.
3

4    IT IS SO STIPULATED.
5

6
     DATED: April 12, 2019                  SIMMONDS & NARITA LLP
                                            TOMIO B. NARITA
7                                           R. TRAVIS CAMPBELL
                                            MARGARET T. CARDASIS
8

9                                           By:   /s/R. Travis Campbell
                                                  R. Travis Campbell
10                                                Attorneys for Defendant
                                                  Comenity Capital Bank
11
     DATED: April 12, 2019                  LAW OFFICE OF TAVY A. DUMONT
12                                          TAVY A. DUMONT
13
                                            By:   /s/Tavy A. Dumont
14                                                (as authorized on April 12, 2019)
                                                  Tavy A. Dumont
15                                                Attorneys for Plaintiff
                                                  Lori Ann Gonzalez
16

17
     IT IS SO ORDERED.
18

19   Dated: April 15, 2019
                                          SENIOR DISTRICT JUDGE
20

21

22

23

24

25

26

27

28


     GONZALEZ v. COMENITY BANK (CASE NO.: 1:19-CV-00348-AWI-EPG)
     STIPULATION AND REQUEST TO CONTINUE HEARING ON PLAINTIFF’S MOTION TO REMAND
